             Case 3:18-cv-04390-JD Document 219 Filed 09/26/19 Page 1 of 11


                                                Dc:::iiimal
     Joshua Laine & Each Plaintiff
1
     2150 Portola Ave, Suite D #238
     Livermore, California 94551
2
     Telephone: (925) 321-0373
3    josh.laine@yahoo.com
     Sui Juris
4

5

                                       UNITED STATES DISTRICT COURT
6

7                            FOR THE NORTHERN DISTRICT OF CALIFORNIA

 8

 9
       JOSHUA LAINE, et al..                             Case No. 18-cv-04390-JD
10
                                 Plaintiff,
11                                                         PLAINTIFF'S NOTICE OF MOTION
       V.
                                                           AND MOTION FOR
12                                                         RECONSIDERATION;
                                                           MEMORANDUM OF POINTS AND
13
       SUPERIOR COURT OF ALAMEDA COUNTY                    AUTHORITIES
14
       HAYWARD HALL OF JUSTICE, et al.,

                                  Defendants.
15                                                          Hearing Not Required

16

17

18

19     TO THE COURT, DEFENDANTS AND ALL INTERESTED PARTIES FOR ALL INTENTS
                                                AND PURPOSES
20

21

22
              COMES NOW, EACH PLAINTIFF IN THIS ACTION, DOES HEREBY MOVE THIS
23
      COURT TO RECONSIDER docket 216 Order of Dismissal dated September 16, 2019, on the
24
      grounds that there is evidence of bias in favor of the Defendants and prejudice against the
25
      Plaintiffs in addition to improper procedure and disregard for due process. This motion will be
26
      based upon the attached points and authorities, the declaration of each Plaintiff [combined] and
27
      the exhibits attached thereto.
28
      Plaintiffs Motion for Reconsideration                                               Page 1
      18-CV-04390 JD
Case 3:18-cv-04390-JD Document 219 Filed 09/26/19 Page 2 of 11
Case 3:18-cv-04390-JD Document 219 Filed 09/26/19 Page 3 of 11
Case 3:18-cv-04390-JD Document 219 Filed 09/26/19 Page 4 of 11
Case 3:18-cv-04390-JD Document 219 Filed 09/26/19 Page 5 of 11
Case 3:18-cv-04390-JD Document 219 Filed 09/26/19 Page 6 of 11
Case 3:18-cv-04390-JD Document 219 Filed 09/26/19 Page 7 of 11
Case 3:18-cv-04390-JD Document 219 Filed 09/26/19 Page 8 of 11
Case 3:18-cv-04390-JD Document 219 Filed 09/26/19 Page 9 of 11
Case 3:18-cv-04390-JD Document 219 Filed 09/26/19 Page 10 of 11
Case 3:18-cv-04390-JD Document 219 Filed 09/26/19 Page 11 of 11
